Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25S

 

TWENTIETH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

 

This Twentieth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Holding
Company, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Amended and Restated CSG Master Subscriber
Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

 

CSG and CUSTOMER agree to the following as of the Effective Date (as defined
below):

 

1.    Customer desires to utilize the services of CSG’s Professional Services
Group to design, develop, and implement a custom solution that will allow
Customer’s Customer Service Representatives ("CSRs") to complete orders with
higher accuracy.  CSG will design, develop and implement its Order Account Audit
Tool ("OAAT") custom solution that will include a series of edits during the
CSR's order creation process that will notify the CSR if the order has violated
an order audit rule. 

 

2.    As a result, Schedule F, Fee Schedule, "CSG Services," Subsection V,
"Custom Implementation Services" of the Agreement is amended to include the
following fees for the CSG services to be performed in connection with the
monthly Production Support and Maintenance of OAAT:

 

Description of Item/Unit of Measure

Frequency

Fee

Order Account Audit Tool  (Note 1)

 

 

Software Development (Note 2)

¨Analysis, Architecture, Design, and Development

 

********

$*********

Production Support and Maintenance (Note 3) (Note 4)

 

*******

$********

Note 1: Design, development and implementation services and lead times will be
set forth in that certain Statement of Work, "Order Account Audit Tool (OAAT)
Implementation" (CSG document no. 2310761).

Note 2: Software Development of the OAAT custom solution will be invoiced to
Customer on a time and materials basis as estimated in Statement of Work, "Order
Account Audit Tool (OAAT) Implementation" (CSG document no. 2310761)

Note 3:  Production Support and Maintenance will commence following deployment
of OAAT to production.  Production Support and Maintenance will be limited to
****** (**) ***** per *****.  Production Support and Maintenance fees will be
subject to annual increases pursuant to the Agreement.  Any hours in excess of
the ****** (**) ***** per ***** of Production Support and Maintenance requested
by Customer shall be billed on a time and materials basis, as mutually agreed by
the parties in a separate statement of work.

Note 4:  CSG and Customer agree to reevaluate Production Support and Maintenance
terms after OAAT has been in production for ****** (**) ******.

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Joseph P. Murray

 

 

By:  /s/ Joseph T. Ruble

 

Title:  VP Billing

 

Title: EVP - General Counsel

 

Name:  Joseph P. Murray

 

Name:  Joe T. Ruble

 

Date:  12-8-2011

 

Date:  12-9-11

 

 

 